Citation Nr: 1532717	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by low white blood cell count.

2.  Entitlement to service connection for H1N1 reaction.

3.  Entitlement to an initial disability rating in excess of 10 percent for hypothyroidism with dry mouth/post irradiation salivary gland insufficiency.  

4.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with dysphagia and history of hiatal hernia.

5.  Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis.

6.  Entitlement to an initial compensable disability rating for right foot hallux valgus.

7.  Entitlement to an initial compensable disability rating for left foot hallux valgus.

8.  Entitlement to an initial compensable disability rating for residual hysterectomy scars.

9.  Entitlement to an initial compensable disability rating for residual thyroidectomy scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to November 1980, May 1986 to September 1986 and from May 1987 to August 2011.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2012 and December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

Additional evidence was associated with the claims file after the issuance of the May 2014 supplemental statement of the case.  The record does not contain a waiver from the Veteran of initial RO consideration of this evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the evidence is not pertinent to the claims on appeal.  See 38 C.F.R. § 20.1304(c) (2014).  

During the course of this appeal, the RO granted service connection for dry mouth/post irradiation salivary gland insufficiency (claimed as blocked parotid gland) in a December 2013 rating decision and entitlement to service connection for cervical radiculopathy of the bilateral upper extremities (claimed as numbness/pain in the bilateral hands/arms) in an August 2014 rating decision.  As this is a full grant of the benefits sought on appeal, the Board concludes that the issues of entitlement to service connection for blocked parotid glands, left hand numbness, and right hand numbness are no longer before the Board.

The issue of entitlement to an increased rating for right shoulder arthritis and bilateral hallux valgus are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the May 2015 Board hearing that she requested a withdrawal of her appeal for the issue of entitlement to service connection for H1N1 reaction.

2.  The evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis leukopenia and neutropenia that had their onset during active military service.

3.  The evidence of record shows that the Veteran's hypothyroidism is manifested by cold and heat intolerance, fatigue, constipation, poor memory, and slow metabolism with no evidence of muscular weakness, cardiovascular involvement, bradycardia, emotional instability, or difficulty breathing related to hypothyroidism. 

4.  The evidence of record indicates that the Veteran's GERD is characterized by burning, pain and discomfort in her stomach, difficulty swallowing, heartburn, and occasional partial regurgitation of food and vomiting with no evidence of substernal, arm, shoulder pain, persistently recurrent dysphagia, vomiting, material weight loss, hematemesis or melena with moderate anemia indicating considerable or severe impairment of health. 

5.  The evidence of record indicates that the Veteran has three or four painful hysterectomy scars; however, the preponderance of the evidence shows that the Veteran's scars are superficial, less than 144 square inches (929 square centimeters), are not unstable, do not manifest in more than four painful scars, do not limit the function abdomen area, or result in any other disabling effects. 

6.  The evidence of record indicates that the Veteran has one painful thyroidectomy scar; however, the preponderance of the evidence shows that the scar does not meet any of the characteristics of disfigurement for purposes of evaluation under § 4.118,  is not characterized by visible or palpable tissue loss and gross distortion or asymmetry of one feature or paired set of features, is not unstable, does not manifest in more than two painful scars, does not limit the function of the neck area, or result in any other disabling effects. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for H1N1 reaction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving any reasonable doubt in the Veteran's favor, chronic leukopenia and neutropenia were incurred during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial disability rating of 30 percent or hypothyroidism with dry mouth/post irradiation salivary gland insufficiency are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7903 (2014).

4.  The criteria for a disability rating in excess of 10 percent for service-connected GERD with dysphagia and history of hiatal hernia have not been met or approximated.  38 U.S.C.A. § 1155(West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014). 

5.  The criteria for a 20 percent disability rating for service-connected residual hysterectomy scars have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014).

6.  The criteria for a 10 percent disability rating for service-connected residual thyroidectomy scar have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement at the May 2015 Board hearing asserting that she wished to withdraw the service connection claim for H1N1 reaction.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the noted issue and the appeal is dismissed insofar as this issue is concerned.

II.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's service connection claim for a disability manifested by low blood cell count, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With respect to the Veteran's increased rating claims, the Veteran is appealing the initial disability ratings assigned by the RO.  The March 2012 and December 2012 rating decisions granted the Veteran's service connection claims for hypothyroidism, GERD, hysterectomy scars and thyroidectomy scar.  Therefore, such claims are now substantiated.  Her filing of a notice of disagreement as to the initial rating assigned in the March 2012 and December 2012 decisions do not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2014).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The December 2012 and July 2013 statement of the cases, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating mental disorders, and included a description of the rating formulas for all possible schedular ratings under the pertinent diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluations that the RO assigned.  Therefore, the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

With respect to VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, private treatment records, VA treatment records and VA examination reports dated in April 2011 and April 2013, lay statements from the Veteran, and a transcript of the May 2015 Board hearing.  

The VA examination reports reflect that the examiners obtained an oral history from the Veteran of her disabilities and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on her daily life and employment.  The VA examiner in April 2013 who evaluated the Veteran's scars reviewed the claims file.  However, the April 2011 VA examiner and the April 2013 VA examiner that evaluated the Veteran's hypothyroidism did not review the claims file.  When analyzing claims for an increased disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Furthermore, the Veteran has not asserted and the claims file does not show that evidence in the claims file would have affected the observations of the examiners.  See Mariano v. Principi, 17 Vet. App. 305, 3011-12 (2003) (when reviewing the claims file would not affect the observations of an examiner, the failure to review it does not prejudice the claimant).  The examiners were aware of the pertinent history of the Veteran's GERD, hypothyroidism and scars based on the Veteran's statements during the examinations, as well as, reviewing the Veteran's VA treatment records. Accordingly, the VA examinations are adequate for rating purposes. 

The record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

III.  Criteria and Analysis for Service Connection Claim

The Veteran contends that she has neutropenia and/or a low white blood cell count that had its onset during active military service. .  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a disability manifested by low white blood cell count, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  A May 2011 VA examination shows that CBC results were within normal limits and the examiner determined that there was no diagnosis, because there was no pathology to render a diagnosis.  A May 2012 VA treatment record also reflects that the Veteran had a prior history of leukopenia and neutropenia; however a full work up was unremarkable.  Nonetheless, other VA treatment records show that the Veteran has a current diagnosis of leukopenia and neutropenia.  See VA treatment records dated in September 2012, December 2012, January 2013, March 2013 and October 2013.  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Veteran has a current diagnosis of leukopenia and neutropenia.

A review of the Veteran's service treatment records shows that there were numerous CBC's that document low white blood cell count during service and she was diagnosed with chronic leukopenia and neutropenia during active military service.  See service treatment records dated in November 1999, December 1999, October 2002, November 2005, February 2007 and October 2007.  The Veteran's separation examination dated in June 2011 notes that the Veteran has a history of neutropenia evaluated by hematology.  

In conclusion, the evidence of record shows that the onset of leukopenia and neutropenia was during active military service, the Veteran had leukopenia and neutropenia for over 10 years during service and the diagnoses were continued soon after discharge from service in the post service treatment records.  Thus, resolving any reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for chronic leukopenia and neutropenia are warranted.

IV.  Criteria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hypothyroidism

The Veteran is currently rated as 10 percent disability rating for hypothyroidism with dry mouth/post irradiation salivary gland insufficiency under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).  A 10 percent rating is assigned when hypothyroidism is manifested by fatigability, or continuous medication is required for control.  A 30 percent rating requires fatigability, constipation, and mental sluggishness.  A 60 percent rating requires muscular weakness, mental disturbance, and weight gain.  A 100 percent rating requires cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  

The United States Court of Appeals for Veterans Claims (Court) has addressed the specific application of the rating criteria for diagnostic code 7903 and held that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  The Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned). The Court explained that the rating criteria for Diagnostic Code 7903 are not successive.  Tatum, 23 Vet. App. at 155.  A claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Id. at 156 .

The Court also acknowledged the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the veteran in Tatum contended that she suffered from constipation.  The Court recognized that the "...credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

The evidence of record shows that the Veteran was diagnosed hypothyroidism in 2005 after the removal of the thyroid gland papillary cell carcinoma.  The Veteran reported residual difficulty swallowing, cold and heat intolerance, and slow metabolism at the April 2011 VA examination.  She described fatigability and poor memory due to her thyroid condition.  The Veteran did not report sleepiness, tremor, emotional instability, depression, slowing of thought, or difficulty breathing due to hypothyroidism.  The Veteran is prescribed Synthroid for her thyroid condition.  The examiner did not observe any objective sequela.  The Veteran reported at the July 2013 VA examination that she experienced fatigue at times, but it lasts only an hour.  The examiner determined that the Veteran did not have any findings, signs or symptoms attributable to a hyperthyroid condition to include tachycardia, palpitations, atrial fibrillation or other arrhythmia, increased pulse pressure or blood pressure, tremor, emotional instability, muscular weakness or weight loss.  The examiner determined that the fatigue described by the Veteran is not a symptom of hypothyroidism because she is being treated with thyrozine that keeps her TSH level on the low side, consistent with a high level of thyroid supplementation.  However, the Veteran testified at the May 2015 Board hearing that she experiences fatigue, constipation and mental sluggishness.  Hearing Transcript at 13-14.  She explained that the fatigue will come over her in a wave and sometimes she feels so tired she could just lay on the floor and sleep.  The Veteran also explained that she compensates for any mental sluggishness by taking notes.  In light of the foregoing, the Board finds that the Veteran's disability picture more closely approximates a 30 percent disability rating for hypothyroidism.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected hypothyroidism.  The evidence of record does not reveal that this disability has fluctuated materially so as to warrant a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypothyroidism is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypothyroidism with the established criteria found in the rating schedule for hypothyroidism show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The evidence shows that it has not marked interference with employment that is not already contemplated in the rating schedule, necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

GERD

Disabilities involving the digestive system are evaluated under the regulatory criteria found at 38 C.F.R. §§ 4.110- 4.114 (2014).  The Veteran's service-connected GERD has been rated by analogy under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346 for hiatal hernia.  The symptoms of the Veteran's GERD are similar to the symptoms of hiatal hernia.  Thus, the Veteran's GERD is properly rated by analogy under Diagnostic Code 7346.  

Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there is evidence of two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The preponderance of the evidence shows that the Veteran's symptoms of GERD include persistently recurrent epigastric pain and discomfort, pyrosis, acid reflux and dysphagia with occasional regurgitation and vomiting.  The Veteran denied experiencing scapular pain and arm pain during the April 2011 VA examination.  The examiner determined that the Veteran's GERD did not cause anemia and there were no findings of malnutrition.  During the May 2015 Board hearing, the Veteran denied experiencing incapacitating episodes or missing work due to her symptoms of GERD.  She also testified that her symptoms have not changed since the April 2011 examination.  Thus, the medical evidence of record does not suggest that the Veteran's GERD causes considerable or severe impairment in health.  As the evidence shows that the Veteran's GERD does not result in substernal or arm or shoulder pain and is not productive of considerable impairment of health, the Veteran's service-connected GERD does not warrant a disability rating in excess of 10 percent.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected GERD.  The evidence of record does not reveal that the Veteran's GERD has undergone varying and distinct levels of severity that would result in a different rating at any time during the appeal period.  As such, a staged rating is not warranted.

With respect to whether the Veteran's increased rating claim for GERD should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria found in the rating schedule for hiatal hernia shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider the functional impact of the Veteran's GERD and the evidence of record does not indicate it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that her GERD has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Residual Hysterectomy Scars

The Veteran's residual hysterectomy scars are currently evaluated as noncompensbale under 38 C.F.R. § 4.118, Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Under this diagnostic code, one or two scars that are unstable or painful warrant a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  Three or four scars that are unstable or painful warrant a 20 percent rating. Id.  

The Veteran reported in the March 2011 VA examination that her scars are not painful, but her symptoms include skin breakdown and keloid formation.  The examiner observed that there were three small scars measuring 1 cm by .2 cm each due to a hysterectomy in 2008.  The scars were linear and not painful on examination.  There was no skin breakdown.  The scars were superficial with no underlying tissue damage.  There was no evidence of inflammation, edema or keloid formation.  The scars did not limit the Veteran's motion and there was no limitation of function due to the scars.  The VA examiner in April 2013 observed that as a result of the hysterectomy there was a circumferential umbilical scar (8 cm by .3 cm) as well as a scar of the right mid abdomen (1.0 by .4 cm) along with two scars of the left mid abdomen (each 1.0 by .4 cm).  The scars of the left abdomen were pruritic, but not painful.  The examiner noted that the Veteran denied that the scars were painful.  Nonetheless, the Veteran testified at the May 2015 Board hearing that the scars associated with her hysterectomy are painful and itchy.  See Hearing Transcript at 20.  Sometimes she feels a stinging sensation and other times it's an itching sensation, but she cannot scratch the itch.  The Board finds that the Veteran is competent and credible to report that her hysterectomy scars are painful.  Thus, the Veteran's hysterectomy scars more closely approximate a 20 percent disability rating for three or four scars that are painful.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for the hysterectomy scars.  See 38 C.F.R. § 7804, Note (3) (Scars, evaluated under diagnostic codes 7800-7802 or 7805 may also receive an evaluation under this diagnostic code when applicable).  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2014).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Diagnostic Code 7805 provides that any disabling effect(s) that are no considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014). The preponderance of the evidence shows that the Veteran's hysterectomy scars are not deep or nonlinear.  The scars are less than 144 square inches (929 square centimeters).  Furthermore, the scars do not have disabling effects.  See VA examinations dated in March 2011 and April 2013. Based on the foregoing, the Board concludes that the Veteran is not entitled to a separate disability rating under Diagnostic Codes 7800-7802 and 7805.

The Board has considered whether staged ratings are appropriate in this case. The evidence of record shows that the symptoms of hysterectomy scars have not fluctuated materially during the course of this appeal.  Thus, a staged rating is not warranted. 

Regarding whether the Veteran's increased rating claim for residual hysterectomy scars should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hysterectomy scars with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's scar symptoms of pain, burning and itching sensation were contemplated in the current rating criteria for unstable or painful scars.  Furthermore, the evidence of record does not indicate the residual hysterectomy scars have caused marked interference with employment that is not already contemplated in the rating schedule, have necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Residual Thyroidectomy Scar

The Veteran's residual thyroidectomy scar is currently evaluated as noncompensbale under 38 C.F.R. § 4.118, Diagnostic Code 7800, which evaluates scars of the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  Under this diagnostic code, a 10 percent disability rating is warranted for one characteristic of disfigurement.  A 30 percent disability rating is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or with two or three characteristics of disfigurement.  The following are characteristics of disfigurement for purposes of evaluation under section 4.118: scar 5 or more inches (13 or more cm) in length; scar at least one-quarter inches (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).

The March 2011 VA examination reveals that the Veteran had a linear horizontal scar at the anterior aspect of the neck due to a thyroidectomy in 2005.  The entire scar measured 6 cm by .1 cm.  The scar was not painful on examination.  There was no evidence of keloid formation. The scar was not disfiguring and it did not limit the Veteran's motion or limit function.  The VA examination in April 2013 revealed that the scar on the anterior neck measured 0.3 by 7 cm.  It was not pruritic, painful, or unstable with frequent loss of covering of the skin over the scar.  There was no evidence of elevation, depression, adherence to underlying tissue, missing underlying soft tissue, or abnormal pigmentation or texture.  The examiner noted that there was no gross distortion of asymmetry of facial features or visible or palpable tissue loss due to the scar.  The scar did not result in limitation of function or other pertinent physical findings, complications, signs and/or symptoms.  As the Veteran's thyroidectomy scar does not meet any of the eight characteristics of disfigurement listed in section 4.118 and the evidence does not show any gross deformity or asymmetry of one feature or paired set of features, a 10 percent or greater disability rating is not warranted under Diagnostic Code 7800.

Nonetheless, the Board has determined that the Veteran is entitled to a 10 percent disability rating under Diagnostic Code 7804 for one scar that is pain.  In this regard, the Board observes that the VA examiner in March 2011 noted that the Veteran's thyroidectomy scar was not painful on examination and the July 2013 VA examiner documented that the scar was not painful.  In contrast, the Veteran testified at the May 2015 Board hearing that the thyroidectomy scar is tender and it requires that she put cream on it.  It is uncomfortable when touched or rubbed so she makes sure that she wears clothes that are not near the scar.  In light of the Veteran's testimony regarding the symptoms of tenderness and discomfort of the thyroidectomy scar, the Board finds that the scar more closely approximates a painful scar.

The Board has also considered whether the Veteran is entitled to a separate disability rating for the thyroidectomy scar.  See 38 C.F.R. § 7804, Note (3) (Scars, evaluated under diagnostic codes 7800-7802 or 7805 may also receive an evaluation under this diagnostic code when applicable).  A 10 percent rating is warranted for scars, other than head, face, or neck, that are deep and nonlinear, when the area or areas encompass at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters) under Diagnostic Code 7801. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (1) (2014).  Diagnostic Code 7802 provides that scars, other than the head, face or neck, that are superficial and nonlinear are assigned a 10 percent rating when the area is 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Diagnostic Code 7805 provides that any disabling effect(s) that are no considered in a rating provided under diagnostic codes 7800-04 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  As the thyroidectomy scar is on the neck, Diagnostic Codes 7801 and 7802 are not applicable.  Furthermore, the preponderance of the evidence shows that the scar does not have any disabling effects.  See VA examinations dated in March 2011 and April 2013.  Thus, the Board concludes that the Veteran is not entitled to a separate disability rating under Diagnostic Codes 7801, 7802 and 7805.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the symptoms of the thyroidectomy scar have not fluctuated materially during the course of this appeal.  Accordingly, a staged rating is not warranted. 

Regarding whether the Veteran's increased rating claim for residual thyroidectomy scars should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for scars shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the Veteran's scar symptoms of tenderness and discomfort were contemplated in the current rating criteria for unstable or painful scar.  Furthermore, the evidence of record does not indicate the residual thyroidectomy scar has caused marked interference with employment that is not already contemplated in the rating schedule, has necessitated frequent periods of hospitalization, or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

The appeal is dismissed as to the issue of entitlement to service connection for H1N1 reaction.

Entitlement to service connection for chronic leukopenia and neutropenia is granted.

Entitlement to a 30 percent disability rating for hypothyroidism is granted.

Entitlement to a disability rating in excess of 10 percent for service-connected GERD with dysphagia and history of hiatal hernia is denied.

Entitlement to a 20 percent disability rating for residual hysterectomy scars is granted.

Entitlement to a 10 percent disability rating for residual thyroidectomy scar is granted.


REMAND

The Veteran testified at the May 2015 Board hearing that her service-connected right arm disability and bilateral hallux valgus have become worse.  See Hearing Transcript at 8 and 25.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Therefore, the Veteran should be provided with another VA examination to determine the current severity of her right shoulder disability and bilateral hallux valgus.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether she has any outstanding private treatment records with respect to the remaining issues on appeal.  After securing the appropriate consent, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. Obtain and associate with the claims file any outstanding VA treatment records with respect to the issues on appeal.  All efforts should be documented and appropriate procedures followed.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by the appropriate medical specialist to evaluate the current severity of the Veteran's right shoulder degenerative arthritis.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner should conduct complete range of motion studies of the right shoulder, with specific citation to flexion and abduction, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4. After completing directives (1) and (2) and associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination by the appropriate medical specialist to evaluate the current severity of the Veteran's bilateral hallux valgus.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

The examiner should provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional loss such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional loss should be equated to additional loss of motion (beyond that shown clinically). 

The examiner is also asked to comment as to whether the Veteran's bilateral hallux valgus is characterized as "moderate," "moderately severe," or "severe."

An explanation should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


